                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

THOMAS MICHAEL WEST,

                      Petitioner,               :   Case No. 3:18-cv-361

       - vs -                                       District Judge Walter H. Rice
                                                    Magistrate Judge Michael R. Merz

LYNEAL WAINWRIGHT, Warden,
 Marion Correctional Institution
                                                :
                      Respondent.


 REPORT AND RECOMMENDATIONS ON DEMAND TO VACATE;
              DIRECTION TO THE CLERK


       This habeas corpus case is before the Court on Petitioner’s Demand to Vacate (ECF No.

21). The Clerk has appropriately docketed this as a motion which the Magistrate Judge construes

as a motion seeking relief from judgment. Because Petitioner is proceeding pro se, the filing will

be liberally construed. Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Estelle v. Gamble, 429

U.S. 97, 106 (1976); McNeil v. United States, 508 U.S. 106, 113 (1993). As a post-judgment

matter, it is deemed referred to the Magistrate Judge for a recommended disposition under 28

U.S.C. § 636(b)(3).

       Petitioner seeks relief because he claims he was not served with notice of District Judge

Rice’s Decision and Entry of December 14, 2018 (ECF No. 16) and the resulting Clerk’s Judgment

(ECF No. 17). With respect to both of those documents, the docket contains the representation of

the docketing deputy clerk that a copy was sent by regular mail to Mr. West. Accordingly, service,

which is complete upon mailing, was made on Petitioner. Furthermore, the Court has not received


                                                1
any returned mail from the Postal Service in this case which would have been docketed in the

ordinary course. The Clerk is directed to send additional copies of these two documents to Mr.

West.

        The balance of Petitioner’s Demand addresses his continued belief that he is entitled to

habeas corpus relief under the Northwest Ordinance and the Articles of Confederation. These

matters have been adequately addressed in the Magistrate Judge’s Report and Recommendations

of November 28, 2018 (ECF No. 14) which Judge Rice has adopted. West does not purport to

show any error in that determination.

        Accordingly, it is hereby recommended that the “Demand” be denied. Because reasonable

jurists would not disagree with this conclusion, Petitioner should be denied a certificate of

appealability and the Court should certify to the Sixth Circuit that any appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.

February 26, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge



                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party=s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981); Thomas v. Arn, 474
U.S. 140, 153-55 (1985).



                                                 2
